67 F.3d 295
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stephen Mark HAUSE, Plaintiff-Appellant,v.RICHLAND COUNTY, South Carolina, Defendant-Appellee,andAllen SLOAN, Sheriff, in his individual and/or officialcapacity;  Richland County Detention Center, itsrepresentatives, employees, and possible John Doedefendants, in their individual and/or official capacities,past, present and future in Richland County, South Carolina,Defendants.
No. 94-7141.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 8, 1995.Decided Oct. 5, 1995.

Stephen Mark Hause, Appellant Pro Se.  David Leon Morrison, ELLIS, LAWHORNE, DAVIDSON, SIMS, MORRISON & SOJOURNER, P.A., Columbia, South Carolina, for Appellee.
Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Hause v. Richland County, No. CA-92-709-3-20AJ (D.S.C. Sept. 22, 1994).  We deny Appellant's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED